ON MOTION FOR CLARIFICATION
WOLF, J.
We grant appellee’s motion for clarification, withdraw our previous opinion filed June 23, 2017, and replace it with the following opinion.
Appellant challenges the trial court’s reliance on the one-year statute of limitations period found in section 95.11(5)(g), Florida Statutes (2012), which led the court to dismiss appellant’s claim alleging he suffered physical injuries as a result of prison operators’ negligence. Appellee correctly concedes that section 95.11(5)(g) is not applicable to the case at hand and that appellant’s claim was wrongfully dismissed. See Green v. Cottrell, 204 So.3d 22 (Fla. 2016). The applicable statute of limitations for a negligence action by a prisoner alleging physical injury against a private entity providing correctional services in Florida should be the four-year statute of limitations period outlined in section 95.11(3)(a), Florida Statutes (2012). We, therefore, reverse and remand this case for further proceedings.
RAY and BILBREY, JJ., CONCUR.